Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/13/20. Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-8 are pending in the application.
Specification Objections
2.	The disclosure is objected to because of the following informalities: 
Reference characters “221,” “222,” “231,” “232,” “241,” “242,” “255,” “261,” “262,” “271,” “272,” “291,” and “292” should be included in the “list of elements” (which begins at paragraph [0013]) to make a complete list of all reference characters.
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claims 1 and 5-6 are objected to because of the following informalities:  
Regarding claim 1, the periods in the list of “a.” “b.” “c.” etc. should instead be parentheses (e.g.--(a)--, --(b)--, --(c)-- etc.). Periods should only be used to end the claim or to represent an abbreviation. See MPEP 608.01(m). Additionally, the term “the fifth distal end (171)” (ln. 35) appears as though it should read --the fifth distal end (172)--.
Regarding claim 5, “a.” (ln. 2) should read --(a)--. Additionally
Regarding claim 6, the term “the first leg” (three times, ln. 3, 4, and 5) appears as though it should read --the second leg--.
Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the terms “the rotation of the motorized wheel” (ln. 4), “the rotation of the second wheel” (ln. 4-5), and “the rotation of the third wheel” (ln. 8-9) lack antecedent bases. Additionally, the term “the second distal end (122)” (ln. 17-18) is unclear because it appears as though the claim intends to recite --the first distal end (122)--. Additionally, the term “the third distal end (132)” (ln. 26) is unclear because it appears as though the claim intends to recite --the second distal end (132)--. Finally, the term “a fixed surface (200)” (ln. 40) is unclear if the claim is referring to the same “fixed surface” introduced in ln. 24 or if the claim is introduced a new “fixed surface.”
	Regarding claim 2, the claim is unclear if it is referring to a system or a method of operating a system. It appears the claim is referring to a system and should use functional language (e.g. “configured to”) to avoid any confusion that the claim is a 
	Regarding claims 3-4 and 7-8, the claims are unclear if they are directed to a system or a method of operating a system. It appears the claim is referring to a system, wherein the claims should recite function language (e.g. “configured to” or “adapted to”).
	Regarding claim 5, the term “a fixed surface (200)” (ln. 11) is unclear if the claim is referring to the same “fixed surface” introduced in claim 1 (ln. 24) or if the claim is introduced a new “fixed surface.” Additionally, the term “the distal end (232)” (ln. 13) lacks an antecedent basis. Finally, the term “the joint (280”) is unclear as to which joint the term is referring. It appears the limitation should read --the duplicate joint (280)--.
	Regarding claim 6, the claim is unclear if it is referring to a system or a method of operating a system. It appears the claim is referring to a system and should use functional language (e.g. “configured to”) to avoid any confusion that the claim is a method claim. For example, the claim could read --the system is configured to exercise a second leg of a user such that the duplicate third elongated component is configured to exercise a lower portion of the second leg, the duplicated sixth elongated component is configured to support an upper portion of the second leg, and the duplicate joint is configured to exercise a knee of the second leg--.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
7.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose “wherein the third elongated component rests on a wheel, wherein the wheel rests on a rolling component pivotably attached to a fixed surface” (claim 1, ln. 21-24) in combination with the remaining claim limitations.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Erb (8,485,994), Smyrk et al (2009/0098984), Riddle et al (5,258,019), Sweeny (5,207,216), Iams et al (4,986,261), Tietsworth (4,628,909), Ragon (3,450,132), Hoyer (3,071,130), May (3,060,926), and Walker (2,893380) disclose automated physical therapy systems for exercising the legs of a user in the supine position comprising a variety of elongated components and drive mechanisms to raise and lower the legs of a user.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785